Title: From Alexander Hamilton to William Seton, 17 July 1792
From: Hamilton, Alexander
To: Seton, William



My Dear Sr
PhiladelphiaJuly 17. 1792

I find on examination that I have drawn out of the Bank of New York more money than I intended. It was my intention to keep there about 100 000 Dollars but I will contrive ere long to replace; and in the mean time I wish you to understand that if any ballance in favour of the Branch should at any time press you unduly I will upon notice come to your aid as far as my deposits there will permit. I do not however believe that this will be necessary as I have full evidence that a good disposition towards you will continue to be cultivated.
A Mr. Greene of your City has solicited my interposition to prevent if possible a suit being brought against him, which it seems is committed to the agency of Mr. Pollock, and which if brought will as he represents be ruinous to him. I answered him at first that any interference of mine would be very delicate that I was not intimate enough with Mr. Pollock to take such a liberty with him, and that I should imagine it would be fruitless if I did, as he would probably be bound down by instructions. The distress with which he was menaced made him urgent and my good nature at length gave way so far as to induce me to promise that I would write on the subject to some friend of mine who was an acquaintance of Mr. Pollock. In compliance with this promise I shall now trouble you with a few words on the subject of Mr Greene.
This Gentleman some time since imported from the British East Indies to Rhode Island a large quantity of goods, for which he regularly paid the duties at the place of Exportation and which he afterwards shipped to Ostend where they were sold to certain persons whose names I have forgotten. These persons having afterwards gone to England, Mr. Greene brought a suit against them there and was non suited upon the strength of a British Statute—which annuls the contracts of all British subjects who trade to India without license from the East India Company. The sum in question was upwards of 40 000 Sterling.
Such is the representation of Mr. Greene and if true his case is certainly unfortunate.
This representation has been made to the Government here & has been committed to our Minister to the Court of Great Britain to examine fully into it and to endeavour to obtain redress for Mr. Greene.
The actual toleration of the Trade by the local Government would amount in good faith to a license from the Company and ought, as it now appears, to have secured Mr. Greene from the penalties of the Act.
In this situation he thinks it hard to be pursued by British Creditors in this Country.
The little knowlege I have of Mr. Greene makes me uncertain what degree of credit is due to his representation. Not admitting it to be literally accurate could I wish to say or do any thing which if it were in my power might divert Mr. Pollock from any measures which the security of his friends or propriety of conduct as an Agent may dictate. I wish him only through you to be apprised of the state of things as it regards the interposition of this Government, with this observation that Mr. Greens presence in England will probably be of consequence to the prosecution of his affair, by enabling him to furnish all the requisite evidence in the progress of the discussion. How far this may make it the interest of Mr. Pollock’s principal, that a suit, which would detain him here, should not be commenced, he will best judge.
You can be at no loss My Dear Sir to appreciate my situation in this affair and you will have the goodness to move in it in such a manner as will commit me & embarrass others as little as possible.
You see I do not scruple to burthen you even with the consequences of my weaknesses. I rely on your friendship & obliging disposition.
Truly Yrs
A Hamilton
Wm. Seton Esqr
